DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, 11, 12, 14, and 16-18 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2014/0191084 by Gambino.

Regarding claim 1, Gambino discloses a system for controlling a multi-zone resistive heater, the system comprising:
A first zone of the multi-zone resistive heater (leftmost heater module 12 in Figure 1) formed from a material having a negative temperature coefficient of resistivity (paragraph 51 discloses “materials with positive or negative temperature coefficients of resistance (TCR) may be used to detect ice”) and configured to receive a first power to generate thermal energy (paragraph 51 discloses “Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”); and
A second zone of the multi-zone resistive heater (rightmost heater module 12 in Figure 1) formed form the material having the negative TCR, separated from the first zone by a gap, and configured to receive a second power to generate the thermal energy (see paragraph 51).  

Regarding claim 2 (dependent on claim 1), Gambino discloses a controller configured to transmit the first power to the first zone and to transmit the second power to the second zone (controller 125).  

Regarding claims 3 (dependent on claim 2) and 12 (dependent on claim 11), Gambino discloses the controller being further configured to transmit the first power to the first zone during a first time period and to start transmitting the second power to the second zone during the first time period.  Paragraph 51 discloses “Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”.  When both the first zone and the second zone are covered with ice, then power will be supplied to the first zone and the second zone.

Regarding claims 6 (dependent on claim 3) and 14 (dependent on claim 12), Gambino discloses the first power increasing at a beginning of the first time period.  Supplying power to the first module when ice is detected comprises the first power increasing.

Regarding claims 8 (dependent on claim 1) and 16 (dependent on claim 11), Gambino discloses the multi-zone resistive heater is configured for use with an aircraft (see Figure 1).

Regarding claim 9 (dependent on claim 8), Gambino discloses the multi-zone resistive heater is configured for use with an airfoil of the aircraft (see leading edge 16 of the airfoil in Figure 1).  

Regarding claim 11, Gambino discloses a system for controlling a multi-zone resistive heater, the system comprising:
A first zone of the multi-zone resistive heater (leftmost heater module 12 in Figure 1) formed from a material having a negative temperature coefficient of resistivity (paragraph 51 discloses “materials with positive or negative temperature coefficients of resistance (TCR) may be used to detect ice”) and configured to receive a first power to generate thermal energy (paragraph 51 discloses “Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”); and
A second zone of the multi-zone resistive heater (rightmost heater module 12 in Figure 1) formed form the material having the negative TCR, separated from the first zone by a gap, and configured to receive a second power to generate the thermal energy (see paragraph 51); and
A controller configured to transmit the first power to the first zone and to transmit the second power to the second zone (controller 125) separately (paragraph 51 discloses “Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”).

Regarding claim 17, Gambino discloses a method for controlling a multi-zone resistive heater, the system comprising:
Transmitting, at a start of a first time period and until an end of the first time period, first power to a first zone (leftmost heater module 12 in Figure 1) of the multi-zone resistive heater (paragraph 51 discloses “Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”, the time when power is supplied to the leftmost heater module 12 comprises the first time period), the first zone being formed from a material having a negative temperature coefficient of resistivity (TCR) (paragraph 51 discloses “materials with positive or negative temperature coefficients of resistance (TCR) may be used to detect ice”); and
Transmitting, at the start of a second time period and until an end of the second time period, second power to a second zone (rightmost heater module 12 in Figure 1) of the multi-zone resistive heater, the second zone being formed from the material having the negative TCR (see paragraph 51, the time when power is supplied to the rightmost heater module 12 comprises the second time period).
Regarding claim 18 (dependent on claim 17), Gambino discloses the start of the second time period is before the end of the first time period.  Paragraph 51 discloses “Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”.  When ice is detected on the rightmost heater module 12 while ice is already present on the leftmost heater module 12, then the start of the second time period (when the rightmost heater module is being heated) is before the end of the first time period (when the leftmost heater module is being heated).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 13, 15, 19, 20 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2014/0191084 by Gambino.

Regarding claims 4 (dependent on claim 3), 13 (dependent on claim 12), and 19 (dependent on claim 17), Gambino does not explicitly disclose a total power equal to a sum of the first power at an end of the first time period and the second power at the end of the first time period is equal to or less than a total allowable system power.  However, Gambino suggests that “The detection modules may also be used for de-icing themselves or be interconnected in a network  to de-icing modules to provide a smart de-icing solution which can conserve vehicle power”.  Since conserving vehicle power is a stated goal, it would be obvious to a person having ordinary skill in the art to not use more than a total allowable system power of an aircraft in order to not use excessive power and to prevent vehicle failure.

Regarding claim 5 (dependent on claim 4), Gambino discloses the controller being further configured to start transmitting the second power to the second zone before the end of the first time period.  Paragraph 51 discloses “Power may then be supplied to the modules covered with ice to locally heat the surface, in turn melting the interface and removing the accreted ice”.  When both the first zone and the second zone are covered with ice, power will be supplied to the second zone before the end of the first time period.

Regarding claims 7 (dependent on claim 1), 15 (dependent on claim 11), and 20 (dependent on claim 17), Gambino does not disclose the material having the negative TCR including at least one of a carbon, a graphite, a carbon nanotube, a printed element having a conductive carbon loaded ink, or another allotrope.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use known types of conductive negative TCR material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 10 is rejected under 35 USC 103 as being obvious over US Patent Application Number 2014/0191084 by Gambino in view of US Patent Number 6,283,411 to Giamati.

Regarding claim 10 (dependent on claim 1), Gambino does not disclose the gap operating as a dielectric boundary between the first zone and the second zone.  However, this limitation is taught by Giamati.  Giamati discloses a deicing element for an aircraft surface, and Figure 4 shows coil 551 being surrounded by dielectric layers 556, 557, 558, 560, so there would be dielectric boundaries between each heater module, and Figure 5 further shows a dielectric boundary 662, 663 between coil members 653 and 654 and coil members 658 and 659.  It would be obvious to a person having ordinary skill in the art to modify Gambino using the teachings from Giamati in order to insulate adjacent modules from each other.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642